DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and second catalyst species of B(C6F5)3, in the reply filed on June 3, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, (i) The alternative selective format of “selected from the group consisting of … or ...” is improper, the proper format should be “selected from the group consisting of… and...”; and (ii) the alternative selective format of “selected from … and...” is improper, the correct format should be “selected from … or ...”.
Claim 2:
(i) The term “polycarbonate” lacks antecedence since epoxide and carbon dioxide only provide polyethercarbonate chain rather than the generic polycarbonate.   
Claim 10:
(i) The symbol “X” in the structure is not defined.
Claim 11:
(i) On page 5, the term “and” is missing in the front of the last structure.
(ii) In the third line from the end of page 5, the term “and” should be replaced with “or”.
(iii) In the second line from the end of page 5, “can be” should be replaced with “are optionally”.
Claim 12:
(i) The term “and” should be replaced with “or”.
Claim 12:
(i) The term “polycarbonate” lacks antecedence,
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (CN107868239) .
Qin discloses a process of making a BAB block copolymer by (i) copolymerizing propene oxide and carbon dioxide in the presence of a first catalyst Zn3[Co(CN)6]2 and a chain transfer agent to provide the polycarbonate block A, and (ii) polymerizing propene oxide to both end of polycarbonate block A in the presence of a second Lewis base catalyst such as B(C6F5)3 to provide block copolymer BAB (Abstract in English and Examples 1-6) .  
Qin’s teaching anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of Qin et al. (CN107868239) in view of  Allen et al. (US 2011/0230580), 
Qin’s teaching is relied upon as shown above.  Qin’s teaching meet all of the limitations of the instant claims except the first catalyst.  However, it is well established that cobalt salen catalysts such as those of the instant claims are for providing polycarbonate block A with high percentage of -OH end groups and a high percentage of carbonate linkages, such, through Applicant’s own admission in [00275] of the Specification, is disclosed in Allen (Abstract; [0009]; page 17, second structure on the left column; and [0195]).  
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Allen’s cobalt salen catalysts to Qin’s process to provide the polycarbonate block A with high percentage of -OH end groups and a high percentage of carbonate linkages since such is conventional done in the art in the absence of any showing criticality and unexpected results.

Conclusion
The prior art, Allen et al. (US 2011/0218127) and Raghuraman et al. ( WO 2016/064698), made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763


/Caixia Lu/Primary Examiner, Art Unit 1763